Citation Nr: 0904302	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  05-38 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for a chronic liver 
disability, claimed as due to herbicide exposure.

2.  Entitlement to an effective date earlier than November 
20, 2002, for the grant of a total disability rating based on 
individual unemployability due to service- connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


WITNESSES AT HEARINGS ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to March 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Hartford, Connecticut Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied service connection for 
a liver disability, and granted entitlement to a TDIU, 
effective October 4, 2004. 

In a May 2005 rating decision, the RO established a new 
effective date of November 20, 2002, for the grant of a TDIU.  
The veteran expressed disagreement with that effective date 
as well. 

In February 2006, the veteran testified before a Decision 
Review Officer sitting at the RO.  In September 2007, the 
veteran and a nurse testified before the undersigned Veterans 
Law Judge sitting at the RO.  Copies of the hearing 
transcripts are of record and have been reviewed.

In January 2008, the Board referred the service connection 
claim for a medical expert opinion, and such opinion was 
received by the Board in November 2008.

As will be discussed in further detail below, the earlier 
effective date claim is in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.






FINDINGS OF FACT

1.  The veteran served in the Republic of the Vietnam during 
the Vietnam era, and is presumed to have been exposed to 
Agent Orange.

2.  A chronic liver disability was not manifest during 
service, was not manifest within one year of separation, and 
is not otherwise attributable to service, to include exposure 
to herbicides including Agent Orange.


CONCLUSION OF LAW

A chronic liver disability, to include hepatitis C with 
cirrhosis, was not incurred in or aggravated by service, and 
may not be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in October 2004 that fully 
addressed all notice elements and was sent prior to the 
initial AOJ decision in this matter.  That letter informed 
the veteran of what evidence was required to substantiate his 
service connection claim and of the veteran's and VA's 
respective duties for obtaining evidence. 

VA also has a duty to assist the veteran in the development 
of the claim. This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims folder contains service 
medical records, VA medical evidence, as well as private 
medical evidence.   The veteran was afforded a medical expert 
opinion and personal hearings.  

In light of the Board's denial of the service- connection 
claim, no disability rating or effective date will be 
assigned, and so there can be no possibility of any unfair 
prejudice to the veteran under the holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II.  Service Connection Claim

The veteran is seeking service connection for a chronic liver 
disability, which he claims is due to Agent Orange exposure.  
He has submitted a March 2002 VA Independent Study Course on 
Vietnam Veterans and Agent Orange Exposure.  

Generally, service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110. For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity 
in service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.   
Id.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In this case, the medical evidence of record confirms a 
diagnosis of hepatitis C with cirrhosis.  The veteran asserts 
that his current liver disability is related to in-service 
exposure to Agent Orange. 

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed at 38 C.F.R. § 3.309(e) shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  See 38 C.F.R. § 3.307 (2008).  


In this case, the fact that the veteran had Vietnam service 
is undisputed, as his service personnel records show that he 
served in the Republic of Vietnam.  Therefore, he is entitled 
to a presumption of exposure to herbicide agents.

VA regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; type 2 diabetes; Hodgkin's disease; Chronic 
lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and, soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  Presumptive service connection 
for these disorders as a result of Agent Orange exposure is 
warranted if the requirements of 38 C.F.R. § 3.307(a)(6) are 
met. 38 C.F.R. § 3.309(e).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-46 
(1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).

The Secretary clarified that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam Era is not warranted 
for the following conditions:  Hepatobiliary cancers, 
nasopharyngeal cancer, bone and joint cancer, breast cancer, 
cancers of the female reproductive system, urinary bladder 
cancer, renal cancer, testicular cancer, leukemia (other than 
CLL), abnormal sperm parameters and infertility, Parkinson's 
disease and parkinsonism, amyotrophic lateral sclerosis 
(ALS), chronic persistent peripheral neuropathy, lipid and 
lipoprotein disorders, gastrointestinal and digestive 
disease, immune system disorders, circulatory disorders, 
respiratory disorders (other than certain respiratory 
cancers), skin cancer, cognitive and neuropsychiatric 
effects, gastrointestinal tract tumors, brain tumors, light 
chain-associated (AL) amyloidosis, endometriosis, adverse 
effects on thyroid homeostasis, and any other condition for 
which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
68 Fed. Reg. 27,630-41 (May 20, 2003).

The National Academy of Sciences, after reviewing pertinent 
studies, did not feel that the evidence warranted altering 
its prior determination that there was inadequate or 
insufficient evidence of an association between exposure to 
herbicide agents and the subsequent development of any other 
disabilities.  See Notice, 67 Fed. Reg. 42600 (2002).

On review, the Board finds that service connection for the 
veteran's hepatitis C with cirrhosis is not warranted on a 
presumptive basis, as secondary to in-service Agent Orange 
exposure.  Significantly, hepatitis C is not a disability 
recognized by the Secretary as warranting a presumption of 
service connection.  38 C.F.R. § 3.309(e).  
Given the foregoing, the Board concludes that presumptive 
service connection is not warranted for a chronic liver 
disability based on exposure to Agent Orange. 

Moreover, the Board finds that service connection on a direct 
basis is not warranted.  In this regard, there is no 
competent evidence of liver treatment, diagnoses, or 
complaints during service or for many years thereafter.

With regard to the etiology of the veteran's current 
hepatitis C, the record contains two opinions.  In support of 
the veteran's claim, a nurse testified at the September 2007 
hearing that the veteran's exposure to herbicide agents was 
probably related to his liver disease.  

By contrast, a VA medical expert in November 2008 essentially 
opined that the veteran's chronic liver disability is less 
than likely related to exposure to defoliants/herbicides.  

On review, the Board finds that the preponderance of the 
evidence is against a finding that the veteran's chronic 
liver disability is related to in-service herbicide exposure.  
The Board acknowledges that some probative value must be 
given to the nurse's testimony, particularly in light of her 
level of medical expertise as a registered nurse.  However, 
the Board finds that the probative value of the nurse's 
testimony is outweighed by the November 2008 VA opinion 
provided by a physician who has the pertinent medical 
expertise; significantly, such expert is Board-certified in 
Internal Medicine, Gastroenterology, and Hepatology, in 
pertinent part.  The medical expert also had the benefit of 
reviewing the entire claims folder, to include the testimony 
provided by the nurse. 

The VA medical expert indicated that the veteran's statement 
that he was diagnosed with hepatitis C in the early 1970's, 
is highly improbable as the hepatitis C virus was not 
discovered until 1990 and no diagnostic tests were available 
to test for such virus before that time.  The expert stated 
that it was possible that the veteran contracted the 
hepatitis C virus via intravenous drugs or other parenteral 
route, such as a blood transfusion before 1992.  It was noted 
it is typical for liver disease caused by hepatitis C to 
decompensate and show signs of liver failure 20-30 years 
after the virus was contracted.  Notably, the expert observed 
that the 20-30 year time frame fits the veteran's reported 
history of IV drug use during the military (1966-1999) and 
his liver cirrhosis which was diagnosed by biopsy in 1999.

The expert further noted the veteran's reported alcohol abuse 
and indicated that the two most common causes of liver 
disease are hepatitis C and ethanol (alcohol) abuse.  The 
expert addressed the nurse's testimony to the effect that she 
was perplexed by the fact that the veteran's liver disease 
had progressed further regardless of his sobriety for 29 
years.  The expert acknowledged that if alcohol consumption 
is completely ceased, the liver is more likely to recover but 
it depends on the amount of damage caused initially.  The 
expert also added that the liver may not recover after years 
of sobriety if the hepatitis C virus is independently 
progressing and damaging the liver.  Lastly, the expert 
stated that he is aware of no convincing studies showing that 
herbicides cause cirrhosis, specifically noting that the 
literature only shows that dioxin and other components of 
defoliants used in the Vietnam War only cause abnormalities 
of liver enzymes, but not conclusive liver disease. 

To the extent that the veteran, himself, relates his chronic 
liver disability to service, the determinative issue, where 
as here, involves a question of a medical diagnosis or of 
medical causation, competent medical evidence is required to 
substantiate the claim.  The veteran, as a lay person, is not 
competent to offer an opinion on a medical diagnosis or on 
medical causation, and consequently his statements to the 
extent that he relates diabetes to service does not 
constitute medical evidence.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).

In sum, the objective evidence shows that hepatitis C with 
cirrhosis was not manifested during service, or for many 
years thereafter, and the preponderance of the evidence is 
against a finding that pertinent disability is related to 
service, to include Agent Orange exposure therein.  The 
benefit of the doubt is to be resolved in the claimant's 
favor in cases where there is an approximate balance of 
positive and negative evidence in regard to a material issue.  
However, in this case, the preponderance of the evidence is 
against a finding of service connection for his a chronic 
liver disability and the benefit of the doubt doctrine is not 
for application in this case.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a chronic liver 
disability, claimed as due to herbicide exposure, is denied.


REMAND

The veteran seeks an earlier effective date for the award of 
a TDIU.  However, rating decisions dated in May 2006 and 
September 2007 reflect that the RO proposed to discontinue 
entitlement to a TDIU.  Since the issue of severance is 
obviously inextricably intertwined with the issue of 
entitlement to an earlier effective date for a TDIU, the 
earlier effective date issue must be deferred pending 
resolution of the proposed severance.


	(CONTINUED ON NEXT PAGE)

Accordingly, the case is REMANDED for the following action:

1.  The RO must issue a rating decision 
in which it determines whether severance 
of the grant of a TDIU is warranted.  

2.  Thereafter, the RO should 
readjudicate the earlier effective date 
claim for the grant of a TDIU.  All 
applicable laws and regulations should be 
considered.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


